Citation Nr: 1143901	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  09-35 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for degenerative arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from March 1965 to February 1968.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Cleveland, Ohio, which denied the Veteran's claim of entitlement to service connection for degenerative arthritis of the lumbar spine.

In June 2010, the Veteran presented testimony during a Board video conference hearing before the undersigned Acting Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The Board has previously considered this appeal.  In October 2010, the Board remanded the Veteran's claim for further development, specifically to obtain updated VA treatment records and afford the Veteran a VA examination.  The examination was conducted in November 2010, and in August 2011, the VA Appeals Management Center ("AMC") issued a Supplemental Statement of the Case ("SSOC"), in which it continued to deny the Veteran's claim.  The claims folder has now been returned to the Board for further appellate consideration.


FINDING OF FACT

The Veteran's current degenerative arthritis of lumbar spine is not shown by the competent and probative evidence of record to be causally related to a disease, injury or event in service.





CONCLUSION OF LAW

The Veteran's current degenerative arthritis of the lumbar spine was neither incurred in, nor aggravated by, active military service, and arthritis of the lumbar spine did not manifest to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary") during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

By means of a letter dated June 2008, the Veteran was informed of the types of evidence needed in order to substantiate his claim of entitlement to service connection, the division of responsibility between himself and VA for obtaining the required evidence, and was asked to provide any information or evidence in his possession that pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. 
§ 3.159(b).  This letter also satisfied the requirements of Dingess and informed the Veteran of how VA determines the disability rating and effective date elements of a claim.

      b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims file contains the Veteran's service and post-service treatment records and a VA compensation and pension examination dated November 2010.  Additionally, the claims file contains the Veteran's statements in support of his claim.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claim that have not already been obtained and associated with the record.

Review of the November 2010 VA examination report reveals that the examiner reviewed the Veteran's pertinent service and post-service treatment records, performed a physical examination, including a review of diagnostic test results, elicited from the Veteran his history of low back symptomatology and treatment, and provided clinical findings detailing the results of the examination.  For these reasons, the Board concludes that the examination report is adequate upon which to make a decision in this case.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal and, for the reasons expressed above, finds that the development of the claim has been consistent with the provisions of the VCAA.  The appellant has been provided every opportunity to submit evidence and argument in support of his claim and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).
Additionally, service connection for certain chronic diseases, such as arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one (1) year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).

The Veteran avers that he injured his back during service while lifting tires and other heavy equipment, and claims that he has experienced chronic low back disorder symptoms since that injury.

As an initial matter, the Board notes that the Veteran's February 1965 service enlistment examination revealed normal findings for the spine and other musculoskeletal regions.  On the accompanying medical history report, the Veteran denied having ever experienced arthritis or rheumatism, or having ever worn a back brace or support.  An April 1966 outpatient treatment report indicates that he was seen for treatment of a low back strain caused by heavy lifting.  He was treated with analgesics, muscle relaxants, and two days of diathermy and massage to the lumbar area.  There is no other service treatment evidence that the Veteran had a recurrence of low back strain nor any other chronic low back disorder during service.  His January 1968 service separation examination revealed normal findings for the spine and other musculoskeletal regions, and he denied ever having experienced arthritis or rheumatism, or having ever worn a back brace or support.

Review of the claims folder reveals no evidence of treatment for a low back disorder nor of a diagnosis of arthritis of the lumbar spine within the one-year period following separation from service.

The claims folder also contains treatment reports from the Federal Corrections Institute Medical Services, which reveal that during an April 1985 screening examination the Veteran indicated that he was not under any medical treatment and that he was not taking any medication.  In reports of medical history, including a November 1989 report, the Veteran denied ever having ever experienced recurrent back pain.

The medical evidence of record demonstrates that, following service, the Veteran did not complain of, or seek treatment for a low back disorder until March 1995, when a radiology report of the lumbar spine revealed a diagnosis of degenerative lumbosacral spondylosis with discogenic disease at L3-4 and L4-5.  There is no indication in the medical record, however, that would indicate that this disorder was caused by, or was otherwise the result of the Veteran's military service.

Subsequent treatment reports show that the Veteran was not treated again for a low back disorder until February 1996, when he was seen at the Columbus, Ohio, VA Medical Center ("VAMC") for complaints of chronic back pain.  The February 1996 outpatient treatment note shows he reported having experienced chronic low back pain "since approximately 1990 [with] [g]radual onset."  The diagnosis was chronic mechanical low back pain, underlying degenerative disc disease and degenerative joint disease.  There is no indication in the treatment notes that either the Veteran or the examining physician attributed these disorders to active duty service.  Subsequent radiology reports dated in January 1997 included a diagnosis of degenerative disc changes at L3-4 and, most notably, L4-5.  In July 1998, he was seen again at the VAMC and was provided a diagnosis of mechanical low back pain, chronic, with some osteophytes.  As in previous reports, there is no indication that the condition was attributed to the Veteran's military service.

VAMC treatment records show that the Veteran continued to received sporadic treatment for complaints of low back pain.  During a March 2001 general examination, his musculoskeletal region was found to be positive for degenerative disc disease.  However, a physical examination reveal normal ranges of motion and no localized tenderness or parspinous muscle spasms.  There is no evidence that the Veteran sought or received treatment for complaints of a back disorder again until August 2008 when he was seen for a VA outpatient evaluation.  It was noted that he reported he had experienced low back pain since 1967.  The assessment was low back pain.  In September 2009, it was noted that the Veteran had successfully completed the VA low back program and had been fitted with a Velcro back brace.  During a February 2010 outpatient examination, the clinician found no change in his previously-diagnosed low back pain.  

In November 2010, the Veteran was afforded a VA spine examination pursuant to his service connection claim, at which time, he reported pain, stiffness, weakness, fatigability and daily flare-ups.  He said that, although he experienced pain, he was working full-time and was still able to perform all of his work duties, as well as his activities of daily life.  During the physical evaluation, the VA examiner noted that there was no objective evidence of painful motion (including during range of motion exercises), spasm or weakness, although there was mild tenderness of the lumbar spine with palpation.  There were normal and symmetrical findings for the musculature of the back without evidence of paravertebral tenderness, and straight leg raises were normal bilaterally.  X-rays revealed multilevel degenerative disc disease and chronic degenerative changes, greatest at L2-3 and L4-5.  The diagnosis was degenerative disc disease and degenerative joint disease of the lumbar spine.  After reviewing the complete evidence of record and examining the Veteran, the VA examiner opined that, despite the Veteran's claims that his low back disorder was related to service, there was no evidence of periodic treatment for the claimed disorder following service.  The records associated with a 1989 federal prison examination during which the Veteran answered "no" to a question regarding whether he had ever experienced current or past back pain were specifically noted.  The examiner also observed that there were no medical records indicating that the condition was related to service, and added that the then 64-year-old Veteran's degenerative changes of the spine were not uncommonly seen with age progression.  The examiner concluded that the Veteran's chronic degenerative changes of the lumbar spine were neither caused by, nor the result of military service.

IV.  Conclusion

Based on a review of the complete evidence of record, the Board finds that the competent and probative evidence is against the Veteran's claim of entitlement to service connection for degenerative arthritis of the lumbar spine.  In this regard, the Board has considered whether service connection is warranted either on a direct or presumptive basis.

With regard to service connection on a direct basis, although it is clear that the Veteran sustained a low back strain during service, the evidence of record demonstrates that this disorder was resolved at the time of the Veteran's discharge from active service.  There was no evidence of a back disorder or residuals of a low back strain during his January 1968 service separation examination.  Following service, the Veteran did not seek treatment for a low back condition until March 1995, more than 30 years after service.  Subsequent reports also show that he reported that he did not begin to experience low back pain until 1990, and even then, he stated that it was of gradual onset.  It was not until August 2008, shortly after applying for VA benefits, that the Veteran claimed that he had experienced problems with his low back since service.  In this regard, the Board notes that the Court has held that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the amount of time that passed following service without any documented complaint or diagnosis of a lumbar spine disorder is evidence that weighs against the Veteran's claim.  

The Board concludes that the most probative evidence of record as to the etiology of the Veteran's low back disorder is the opinion from the VA examiner, who, after examining the Veteran's service and post-service treatment records, and taking into account the Veteran's own self-reported history of low back complaints, found that it was less likely than not that his current low back disability had been caused by, or was otherwise related to any injury or event during service.  In so doing, the examiner indicated that the Veteran's low back disorder was more likely the result of gradual changes related to the natural aging process.

In addition to the medical evidence of record, the Board has also considered the Veteran's lay assertions that he has experienced chronic low back disorder symptoms since service.  The Court has held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As back pain is something that the Veteran, as a layperson, is competent to describe, his assertions must be adequately considered.  The Board notes, however, that while the Veteran is competent to testify that he injured his back during service and has experienced back pain, the competence of lay testimony must be distinguished from the credibility of the testimony.

Under Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006), the Board may not find that a claimant's report of in-service symptoms lacks credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  However, the Board believes the instant case is clearly distinguishable, as the Board is not relying solely upon a general absence of complaints during service.  Rather, it is relying on the statements of the Veteran during his service separation examination, reports of medical history provided during his post-service incarceration, and his statements during a February 1996 VAMC examination in which he indicated that he had not experienced chronic low back problems until 1990.  Moreover, the Board is relying on the opinion of a competent VA examiner who after considering the evidence of record, as well as the Veteran's personal statements, found it less likely than not that his current low back disorders were the result of service.  As such, the Board finds that the persuasive evidence is against finding that the Veteran has experienced a continuity of symptomatology since service.  

Finally, with regard to granting service connection on a presumptive basis, the Board notes that, in addition to the absence of evidence of a chronic spinal disorder in service, there is no evidence that the Veteran was diagnosed with arthritis of the lumbar spine within the one-year presumptive period following service.  As such, service connection for a chronic low back disorder on a presumptive basis is not warranted. 

Accordingly, the Board concludes that the competent evidence of record does not support the Veteran's claim of entitlement to service connection for degenerative arthritis of the lumbar spine.  In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for degenerative arthritis of the lumbar spine is denied.



____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


